           Case: 3:19-cv-00760-wmc Document #: 278 Filed: 06/06/21 Page 1 of 49




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF WISCONSIN


NATALIE JOHNSON,

                                Plaintiff,                                          ORDER
      v.
                                                                                19-cv-760-wmc
C.R. BARD INC. and
BARD PERIPHERAL VASCULAR INC.,

                                Defendants.




      Before the court is the parties’ request for ruling on objections to certain deposition

designations as to Michael Randall.


January 18, 2017, Deposition:

 DEPON-         PL AFFIRM          DEF OBJECTIONS               PL RESPONSE TO               COURT
 ENT                                                            OBJECTIONS                   RULING
 Randall,       19:15-19:25        Incomplete question and      Plain[ti]ff will include     MOOT, also
 Mike                              no answer designated.        19:17-19:25, as              ADD 19:14.
 01/18/2017                                                     indicated.
 Randall,       20:06-20:09        Partial answer without a     Plaintiff will include       MOOT
 Mike                              question.                    20:06-20:09 as indicated
 01/18/2017
 Randall,       20:09
 Mike
 01/18/2017
 Randall,       22:04-22:06
 Mike           Starting at
 01/18/2017     "What"
 Randall,       22:07-22:10
 Mike           Starting at
 01/18/2017     "the initial"
 Randall,       22:14-22:19        Counters are necessary for   Plaintiff added line 19 to   MOOT
 Mike                              completeness.                accommodate defendant's      (counters have
 01/18/2017                                                     optional completeness        been included)
                                                                request.



                                                      1
       Case: 3:19-cv-00760-wmc Document #: 278 Filed: 06/06/21 Page 2 of 49




Randall,     23:16-23:24
Mike
01/18/2017
Randall,     24:02-24:05
Mike
01/18/2017
Randall,     24:08-24:11
Mike
01/18/2017
Randall,     25:08-25:17
Mike         Starting at
01/18/2017   "And"
Randall,     35:07-35:09
Mike
01/18/2017
Randall,     35:21-35:25
Mike         Starting at
01/18/2017   "Tell"
Randall,     37:17-38:11   counters are necessary for                                 MOOT
Mike         Starting at   completeness and to put                                    (counters have
01/18/2017   "So"          question in context.                                       been included)
Randall,     39:18-39:25   counters are necessary for                                 MOOT
Mike         Starting at   completeness and to put                                    (counters have
01/18/2017   "under"       question in context.                                       been included)
Randall,     40:01-40:04   counters are necessary for                                 MOOT
Mike         Starting at   completeness and to put                                    (counters have
01/18/2017   "And          question in context.                                       been included)
Randall,     40:11-40:15   Incomplete answer.           Plaintiff will complete the   MOOT as to
Mike         Starting at   Remainder of 40:15 needs     response on 40:15.            40:15.
01/18/2017   "And"         to be included. Moreover,                                  OVERRULED
                           no question is being                                       as to
                           asked. Counsel is merely
                                                                                      remainder.
                           reading the document and
                           asking witness to confirm
                           that he is reading it
                           correctly.
Randall,     47:09-47:13
Mike         Starting
01/18/2017   "And"
Randall,     47:15
Mike
01/18/2017
Randall,     47:18         counters are necessary for                                 MOOT
Mike                       completeness and to put                                    (counters have
01/18/2017                 question in context.                                       been included)



                                               2
       Case: 3:19-cv-00760-wmc Document #: 278 Filed: 06/06/21 Page 3 of 49




Randall,     48:09-48:22    counters are necessary for                                MOOT
Mike                        completeness and to put                                   (counters have
01/18/2017                  question in context.                                      been included)
Randall,     49:07-49:11    counters are necessary for                                MOOT
Mike          Starting at   completeness and to put                                   (counters have
01/18/2017   "So"           question in context.                                      been included)
Randall,     49:13-49:14
Mike
01/18/2017
Randall,     49:17-49:20    counters on page 50 are                                   MOOT
Mike                        necessary for                                             (counters have
01/18/2017                  completeness and to put                                   been included)
                            question in context.
Randall,     51:08-51:09    counters are necessary for                                MOOT
Mike                        completeness and to put                                   (counters have
01/18/2017                  question in context.                                      been included)
Randall,     51:19-51:25    counters are necessary for                                MOOT
Mike         Starting at    completeness and to put                                   (counters have
01/18/2017   "this"         question in context.                                      been included)
Randall,     53:15-53:20
Mike         Starting at
01/18/2017   "there"
Randall,     56:22-57:04
Mike         Starting at
01/18/2017   "there's"
Randall,     57:08          Incomplete answer - entire                                SUSTAIN;
Mike                        answer is lines 5-11.                                     ADD entire
01/18/2017                  Complete answer should                                    answer from
                            be played.                                                57:5-57:11.
Randall,     60:24:61:16    Counters on page 60 are      Plaintiff added line 60:24   MOOT
Mike                        necessary for                -61:01 to accommodate
01/18/2017                  completeness.                defendant's optional
                                                         completeness request.
Randall,     66:17
Mike
01/18/2017
Randall,     70:02-70:05
Mike         Starting at
01/18/2017   "Bard"
Randall,     70:23-70:25
Mike
01/18/2017
Randall,     71:20-71:22
Mike
01/18/2017


                                                3
       Case: 3:19-cv-00760-wmc Document #: 278 Filed: 06/06/21 Page 4 of 49




Randall,     71:24
Mike
01/18/2017
Randall,     72:01-72:11
Mike
01/18/2017
Randall,     82:17-82:20   This testimony assumes                                  OVERRULED
Mike                       facts not in evidence.
01/18/2017
Randall,     83:05-83:22
Mike
01/18/2017
Randall,     86:22-87:08
Mike
01/18/2017
Randall,     87:11-87:18   Objection. This testimony   FRCP 32(6) and FRE          OVERRULED
Mike                       mischaracterizes the        106 only requires
01/18/2017                 document and assumes        completeness that "in
                           facts not in evidence.      fairness ought to be
                                                       considered at the same
                                                       time". Defendants have
                                                       not designated any
                                                       specific testimony to
                                                       include nor demonstrated
                                                       why this testimony, in
                                                       the name of fairness,
                                                       must be considered at the
                                                       same time as Plaintiff's
                                                       designation.
Randall,     88:21-89:07   Objection. This testimony   FRCP 32(6) and FRE          OVERRULED
Mike                       mischaracterizes the        106 only requires           except STRIKE
01/18/2017                 document and assumes        completeness that "in       89:1.
                           facts not in evidence.      fairness ought to be
                                                       considered at the same
                                                       time". Defendants have
                                                       not designated any
                                                       specific testimony to
                                                       include nor demonstrated
                                                       why this testimony, in
                                                       the name of fairness,
                                                       must be considered at the
                                                       same time as Plaintiff's
                                                       designation.
Randall,     93:11-94:01   Objection. This             The plaintiff does not      SUSTAIN
Mike                       testimony, 93:21-94:1 was   und[e]rstand the
01/18/2017                 mischaracterizes the        objection. The
                           document. Also, asked       testi[]mony is relevant
                           and answered.               and is not unnecessarily


                                             4
       Case: 3:19-cv-00760-wmc Document #: 278 Filed: 06/06/21 Page 5 of 49



                                                      cumulative of any prior
                                                      testimony.
Randall,     100:17-
Mike         100:22
01/18/2017
Randall,     102:01-
Mike         103:03
01/18/2017
Randall,     125:04-
Mike         125:11
01/18/2017
Randall,     126:22-
Mike         127:06
01/18/2017
Randall,     128:14-
Mike         128:17
01/18/2017
Randall,     129:01-     Starts in the middle of a    Plaintiff has clarified the   MOOT
Mike         129:04      question. Vague and          start of the question as
01/18/2017   start at    ambiguous.                   indicated.
             "Wouldn't
             that"
Randall,     129:05-     Objection - incomplete       No objection has been         MOOT as to
Mike         129:22      answer. This starts answer   stated. The added lines       lines 5-8 as
01/18/2017               in the middle of the         have been Included as         plaintiff has
                         answer. Lines 5-8 are        optional completeness to      included them;
                         necessary for                the Plaintiff's offer on
                                                                                    MOOT as to
                         completeness and so the      direct.
                         answer is not out of
                                                                                    129:23-130:17
                         context. Counters at                                       as the counters
                         129:23-130-17 are                                          have been
                         necessary for                                              included.
                         completeness.
Randall,     130:18-     Counters at 131-132 are      FRCP 32(6) and FRE            MOOT
Mike         130:24      necessary f[or]              106 only requires             (counters have
01/18/2017               completeness and will not    completeness that "in         been included)
                         make sense out of context.   fairness ought to be
                                                      considered at the same
                                                      time". Defendants have
                                                      not demonstrated why
                                                      this testimony, in the
                                                      name of fairness, must be
                                                      considered at the same
                                                      time as Plaintiff's
                                                      designation.




                                             5
       Case: 3:19-cv-00760-wmc Document #: 278 Filed: 06/06/21 Page 6 of 49




Randall,     145:23-
Mike         146:06
01/18/2017
Randall,     181:15-          Rules 401, 402, 403 –          The testimony shows that       OVERRULE as
Mike         182:03           Testimony does not             Bard knew ways to              to 401, 402,
01/18/2017   Start at "if"    involve filter at issue        improve their filter long      and 403
             and end at       and/or failure mode at         before Ms. Johnson was         objections.
                              issue; Irrelevant and any      implanted with the
             "it"                                                                           RESERVE as
                              probative value                Meridian filter. Also
                              outweighed by prejudicial      shows that Bard knew
                                                                                            to 407
                              effect. Moreover, Rule         there was issue with their     objection.
                              407, subsequent remedial       current line of filters. The
                              measure. Incomplete            added lines have been
                              answer - the entire answer     included as optional
                              is necessary or it is out of   completeness to the
                              context and an attempt at      Plaintiff's offer on direct.
                              creating sound bites.
Randall,     182:06:182:      Rules 401, 402, 403 –          The testimony shows that       OVERRULE as
Mike         23               Testimony does not             Bard knew ways to              to 401, 402,
01/18/2017   Start at "so:"   involve filter at issue        improve their filter long      and 403
                              and/or failure mode at         before Ms. Johnson was         objections.
                              issue; Irrelevant and any      implanted with the
                                                                                            RESERVE as
                              probative value                Meridian filter. Also
                              outweighed by prejudicial      shows that Bard knew
                                                                                            to 407
                              effect. Moreover, Rule         there was issue with their     objection.
                              407, subsequent remedial       current line of filters. The
                              measure. Incomplete            added lines have been
                              answer - the entire answer     included as optional
                              is necessary or it is out of   completeness to the
                              context and an attempt at      Plaintiff's offer on direct.
                              creating sound bites.
Randall,     182:14-          Rules 401, 402, 403 –          The testimony shows that       OVERRULE as
Mike         182:23           Testimony does not             Bard knew ways to              to 401, 402,
01/18/2017   Starting at      involve filter at issue        improve their filter long      and 403
             "We"             and/or failure mode at         before Ms. Johnson was         objections.
                              issue; Irrelevant and any      implanted with the
                                                                                            RESERVE as
                              probative value                Meridian filter. Also
                              outweighed by prejudicial      shows that Bard knew
                                                                                            to 407
                              effect. Moreover, Rule         there was issue with their     objection.
                              407, subsequent remedial       current line of filters.
                              measure.
Randall,     183:07-          Rules 401, 402, 403 –
                                                             The testimony shows that       OVERRULE as
Mike         183:12                                          Bard knew ways to              to 401, 402,
                              Testimony does not
01/18/2017                                                   improve their filter long      and 403
                              involve filter at issue
                                                             before Ms. Johnson was         objections.
                              and/or failure mode at
                                                             implanted with the
                              issue; Irrelevant and any                                     RESERVE as
                                                             Meridian filter. Also
                              probative value                                               to 407
                                                             shows that Bard knew
                              outweighed by prejudicial                                     objection.
                                                             there was issue with their
                              effect. Moreover, Rule
                                                             current line of filters.

                                                   6
       Case: 3:19-cv-00760-wmc Document #: 278 Filed: 06/06/21 Page 7 of 49



                            407, subsequent remedial
                            measure.



DEPON-       DEF            PL OBJECTIONS                  DEF RESPONSE TO   COURT
ENT          COUNTER                                       OBJECTIONS        RULING
Randall,                    Unless specifically stated                       RESERVE to
Mike                        otherwise for purposes of                        extent also
01/18/2017                  optional completeness,                           using
                            Plaintiff is not agreeing to                     10/3/2018 trial
                            insert any of the
                                                                             deposition.
                            Defendants' counter
                            designations into her
                                                                             Otherwise,
                            presentation of the                              OVERRULED.
                            witness' testimony. The                          As the court
                            lack of specifi[c]                               already ruled,
                            obj[e]ction simply means                         counter
                            the [p]laintiff doe[s ]not                       designations
                            object to the[ ]Defendants                       are to appear in
                            offer of that testimony[]y                       the initial
                            []as cross/counter offer.                        video, and not
                                                                             as a separate
                                                                             video to be
                                                                             played
                                                                             afterwards.
                                                                             Thus, to the
                                                                             extent allowed,
                                                                             defendants’
                                                                             counter-
                                                                             designations
                                                                             are to appear in
                                                                             plaintiff’s
                                                                             presentation of
                                                                             Randall’s
                                                                             testimony.
Randall,     22:18-23:06    Plaintiff added line 19 to                       MOOT
Mike         (starting at   accom[m]odate
01/18/2017   "and")         defendant's optional
                            completeness. NO
                            objection to defendants[’]
                            designation of 22:20-
                            23:06
Randall,     24:12-25:07
Mike
01/18/2017




                                                7
       Case: 3:19-cv-00760-wmc Document #: 278 Filed: 06/06/21 Page 8 of 49




Randall,     36:10                                                  STRIKE
Mike
01/18/2017
Randall,     36:20-36:23
Mike         (starting at
01/18/2017   "Is")
Randall,     37:13-37:17      FRE 401, 402 & 403 -                  OVERRULED
Mike         (starting at     37:15 - 37:17 ending at
01/18/2017   "this")          "anyway" is a sidebar
             (ending at       comment by couns[el] and
                              is not a question or
             "anyway")
                              testimony. It is not
                              relevant and could have
                              the potential to confuse or
                              mislead. It is unfairly
                              prejudicial.
Randall,     39:25            Plaintiff added the rest of           MOOT
Mike         ("That's         30:25 to accommodate
01/18/2017   what it says     defendant's optional
             here.")          completeness request.
Randall,     40:04            Plaintiff added the rest of           MOOT
Mike         "That's what     40:04 to accommodate
01/18/2017   it says here "   defendant's optional
                              completeness request.
Randall,     40:06            Plaintiff added the rest of           MOOT
Mike         ("of all vena    40:06 to accommodate
01/18/2017   cava filters")   defendant's optional
                              completeness request.
Randall,     40:07-40:10
Mike         (starting at
01/18/2017   "And then")
Randall,     40:15            Plaintiff added the rest of           MOOT
Mike         ("that's what    40:15 to accommodate
01/18/2017   it says")        defendant's optional
                              completeness request.
Randall,     47:20-47:21      FRE: 401,402 & 403. The               OVERRULED
Mike                          requested testimony is
01/18/2017                    non re[s]po[]nsive [to] the
                              question asked. An
                              objection was made at the
                              time of the deposition.
Randall,     47:24-48:08
Mike
01/18/2017
Randall,     48:23-49:06
Mike
01/18/2017


                                                  8
       Case: 3:19-cv-00760-wmc Document #: 278 Filed: 06/06/21 Page 9 of 49




Randall,     50:02-50:18
Mike
01/18/2017
Randall,     51:10-51:19    FRE 401, 402 - The             The testimony is              OVERRULED
Mike         (ending at     offered testimony is not       necessary to explainthe
01/18/2017   "and")         relevant and is not            document and avoid a
                            responsive to the question     soundbite without proper
                            asked. Fairness does not       context.
                            require its inclusion under
                            optional completeness.
Randall,     52:03-52:07    FRE 401, 402 , 403 &           The testimony is              OVERRULED
Mike                        602 - The testimony is not     necessary to explainthe
01/18/2017                  relevant and consists of       document and avoid a
                            the witness speculating as     soundbite without proper
                            to whether additional          context. The witness was
                            document may exist with        handed a document that
                            out such a question            is a draft or not complete
                            pending. The witness           and is entitled to explain
                            admits "I'm not sure". The     that.
                            testimony is likely to
                            confuse or mislead and is
                            unfairly prejudicial.
Randall,     57:09-57:11    FRE 401, 402 , 403, 405        Plaintiff chooses to only     OVERRULED
Mike                        & 802 - The testimony is       play the part of the
01/18/2017                  not relevant and consists      answer rather than the
                            of the witness testifying      entire anser. No objection
                            that unidentified third        to the responsiveness of
                            parties have compliment        the question was made at
                            the design of the Bard         the time.
                            filter. The testimony is
                            offered for the truth of the
                            matter asserted and to
                            bolster the reputation of
                            the company. The
                            testimony is likely to
                            confuse or mislead and is
                            unfairly prejudicial.
Randall,     60:24-61:01    Plaintiff added line 60:24     The entire answer needs       MOOT
Mike         (starting at   -61:01 to accommodate          to include all of line 61:1
01/18/2017   "the way")     defendant's optional
             (ending at     completeness request.
             "that")
Randall,     70:15-70:16    FRE 401, 402 & 403 -           The question and answer       OVERRULED.
Mike                        The offered testimony is       are directly relevant to      Also, ADD
01/18/2017                  not relevant and the           the issues in this case       70:06-70:22.
                            offereed testimnoy is          about the Meridian filter.
                            answer to q question that      The witness directly
                            was not included and           answers the question.
                            taken completely out of


                                                9
      Case: 3:19-cv-00760-wmc Document #: 278 Filed: 06/06/21 Page 10 of 49



                            context. is not responsive
                            to the question asked.
                            Fairness does not require
                            its inclusion under
                            optional completeness.
                            The testimony is likely to
                            confuse or mislead and is
                            unfairly prejudicial.
Randall,     71:04-71:12
Mike
01/18/2017
Randall,     71:15-71:16
Mike
01/18/2017
Randall,     87:19-87:24
Mike
01/18/2018
Randall,     88:01-88:02
Mike
01/18/2019
Randall,     88:06-88:12
Mike
01/18/2020
Randall,     88:14-88:20
Mike
01/18/2021
Randall,     89:08-89:20
Mike
01/18/2022
Randall,     89:23-89:24
Mike         (starting at
01/18/2023   "yeah")
Randall,     90:02-90:15
Mike
01/18/2024
Randall,     90:17-90:19
Mike
01/18/2025
Randall,     92:05-92:06
Mike
01/18/2026
Randall,     92:08-92:10
Mike
01/18/2027




                                               10
      Case: 3:19-cv-00760-wmc Document #: 278 Filed: 06/06/21 Page 11 of 49




Randall,     92:12-92:14
Mike
01/18/2028
Randall,     92:17-93:08
Mike
01/18/2029
Randall,     94:02-94:06
Mike
01/18/2029
Randall,     100:23-
Mike         101:21
01/18/2030
Randall,     101:24-
Mike         101:25
01/18/2031
Randall,     105:05-
Mike         105:07
01/18/2032
Randall,     105:13-
Mike         105:17
01/18/2033   (starting at
             "looking")
             (ending with
             "filter.")
Randall,     107:20-
Mike         107:24
01/18/2034   (starting
             with "If")
Randall,     108:03
Mike         ("I think it's
01/18/2035   150")
Randall,     111:04-
Mike         111:08
01/18/2036   (ending with
             "model,")
Randall,     111:11-
Mike         112:04
01/18/2037   (ending with
             "too")
Randall,     112:15-
Mike         112:16
01/18/2038   (starting
             with "the")




                                       11
      Case: 3:19-cv-00760-wmc Document #: 278 Filed: 06/06/21 Page 12 of 49




Randall,     112:18
Mike
01/18/2039
Randall,     112:20-
Mike         112:21
01/18/2040
Randall,     116:01-
Mike         116:08
01/18/2041   (starting
             with "you")
Randall,     116:19-
Mike         116:20
01/18/2042   (starting
             with "the")
Randall,     129:05-       The added lines have been                                  MOOT
Mike         129:08        Included as optional
01/18/2017                 completeness to Plaintiffs
                           offer on direct.
Randall,     129:23-       Expert testimony by a lay     Witness' statement that      OVERRULED
Mike         130:17        witness. Mr. Randall          he is not an expert in
01/18/2017                 admits in the designation     endurance limits does not
                           that he is not an expert in   mean that he is
                           endurance testing or          attempting to improperly
                           limits.                       proffer expert testimony
                                                         and cannot testify
                                                         regarding testing that
                                                         Bard performed. Witness
                                                         indicated that his
                                                         testimony is from his
                                                         experience in the
                                                         industry, and what is well
                                                         known in the industry.
                                                         This is not expert
                                                         opinion, but testimony
                                                         from a lay witness.
Randall,     131:05-       Expert testimony by a lay     Witness' statement that      OVERRULED
Mike         132:09        witness. Mr. Randall          he is not an expert in
01/18/2017                 admits in the designation     endurance limits does not
                           that he is not an expert in   mean that he is
                           endurance testing or          attempting to improperly
                           limits.                       proffer expert testimony
                                                         and cannot testify
                                                         regarding testing that
                                                         Bard performed. Witness
                                                         indicated that his
                                                         testimony is from his
                                                         experience in the
                                                         industry, and what is well
                                                         known in the industry.

                                              12
      Case: 3:19-cv-00760-wmc Document #: 278 Filed: 06/06/21 Page 13 of 49



                                                             This is not expert
                                                             opinion, but testimony
                                                             from a lay witness.



Randall,     162:24-
Mike         163:04
01/18/2043   (starting
             with "this")
Randall,     163:07-
Mike         163:10
01/18/2044
Randall,     165:09-
Mike         165:14
01/18/2045   (starting at
             "this")
Randall,     166:11-
Mike         166:15
01/18/2046   (staring at "I
             think")
Randall,     181:20-          FRE 401, 402, 403,             There is no hearsay in his   MOOT as to
Mike         182:06           801(a) & 802 -The              answer. The witness is       181:20-182:03.
01/18/2017   (starting        offered testimony at           explaining how the           OVERRULED
             with "and        182:03-182:06 - is             testing process works        as to 182:03-
                              hearsay. It is a reference     with later generations of
             with")                                                                       182:06. In
                              to on verbal conduct as to     filters. This is directly
             (ending with     what other companies do        relevant to Plainitf's
                                                                                          other words,
             "so")            that is intended to prove      claims in this case.         181:20-182:06
                              the truth of the matter                                     is to be
                              asserted. The referenced                                    included in its
                              conduct is not relevant                                     entirety.
                              and it likely to confuse or
                              mislead and is unfairly
                              prejudical. Plaintiff cannot
                              cross examine "other
                              companies" about the
                              referenced conduct.
                              Plaintiff has added
                              182:03-182:06 and
                              182:11-182:14 to her
                              direct to accommodate
                              Bard's optional
                              completeness request.
Randall,     182:11-          Plaintiff has added                                         MOOT
Mike         182:14           182:03-182:06 and
01/18/2017   (beginning       182:11-182:14 to her
             with "so")       direct to accommodate



                                                  13
      Case: 3:19-cv-00760-wmc Document #: 278 Filed: 06/06/21 Page 14 of 49




             (ending with   Bard's optional
             "platform")    completeness request.



DEPON-       PL             DEF OBJECTIONS                 PL RESPONSE TO            COURT
ENT          COUNTER                                       OBJECTIONS                RULING
             S TO
             COUNTER
             S
             NONE

DEPON-       DEF            PL OBJECTIONS                  DEF RESPONSE TO           COURT
ENT          AFFIRM                                        OBJECTIONS                RULING
Randall,                    Plaintiff Objects to the use                             Address
Mike                        of formal trial testimony                                availability,
01/18/2017                  of Mike Randall under                                    duplication,
                            FRE 801(c) and FRE 804                                   and
                                                                                     participation of
                                                                                     plaintiff’s
                                                                                     counsel.
Randall,     13:19-14:24
Mike         begin at
01/18/2017   Why
Randall,     19:14-19:22
Mike         Begin at You
01/18/2017
Randall,     20:09
Mike
01/18/2017
Randall,     22:04-22:10    FRE: 403- Cumulative-                                    OVERRULED
Mike         begin at       the testmony has been
01/18/2017   What           presented in Plaintiffs's
                            direct examination of this
                            witness.
Randall,     22:20-23:14    FRE: 403- Cumulative-                                    OVERRULED
Mike                        the testmony has been
01/18/2017                  presented in Plaintiffs's
                            direct examination of this
                            witness.
Randall,     38:23-39:03    FRE 611 - The testimony                                  OVERRULED
Mike                        is outside the scope of the
01/18/2017                  cross examination.
Randall,     40:01-40:04    Hearsay FRE: 403-              The witness is reading    OVERRULED
Mike                        Cumulative- the testmony       from a regularly kept
01/18/2017                  has been presented in          business record of Bard
                            Plaintiffs's direct            that was presented to



                                                14
       Case: 3:19-cv-00760-wmc Document #: 278 Filed: 06/06/21 Page 15 of 49



                             examination of this          him as an exhibit by
                             witness.                     Plainitff's counsel
Randall,     40:06
Mike
01/18/2017
Randall,     60:24-61:03     Lack of foundation. FRE:     The question lays the     OVERRULED
Mike         begin at the    403- Cumulative- the         foundation.
01/18/2017   way             testmony has been
                             presented in Plaintiffs's
                             direct examination of this
                             witness.
Randall,     61:05-61:25     FRE: 403- Cumulative-                                  OVERRULED
Mike                         the testmony has been
01/18/2017                   presented in Plaintiffs's
                             direct examination of this
                             witness.
Randall,     152:20
Mike         begin at the
01/18/2017   Meridian
Randall,     152:23
Mike         begin at
01/18/2017   August
Randall,     153:05-         Lack of foundation,          -The witness is stating   SUSTAIN
Mike         153:16          hearsay,                     why the company took
01/18/2017                                                action. Rule 803(3)
Randall,     178:09-
Mike         178:12
01/18/2017   begin at The
             Meridian
Randall,     178:24-
Mike         178:25
01/18/2017

DEPON-       PL              DEF OBJECTIONS               PL RESPONSE TO            COURT
ENT          COUNTERS                                     OBJECTIONS                RULING
Randall,     38:06-38:11
Mike         starting with
01/18/2017   "So
             essentially"
Randall,     74:08-74:12     This is not a counter to                               OVERRULED
Mike                         any testimony designated
01/18/2017                   by Defendants.



February 2, 2017, Deposition:



                                                15
      Case: 3:19-cv-00760-wmc Document #: 278 Filed: 06/06/21 Page 16 of 49




DEPON-       PL AFFIRM      DEF OBJECTIONS             PL RESPONSE TO             COURT
ENT                                                    OBJECTIONS                 RULING

Randall,     7:04-7:08
Mike
02/02/2017

Randall,     7:12-7:17      Mr. Randall is no longer   He was "currently" the     OVERRULED
Mike                        with Bard.                 director of research and
02/02/2017                                             development when the
                                                       deposition was taken.
                                                       His title and position
                                                       are relevant to his
                                                       testimony and go to
                                                       bais and credilblity.

Randall,     10:01-10:13
Mike
02/02/2017

Randall,     11:04-11:10
Mike
02/02/2017

Randall,     12:03-12:07
Mike         begin at Are
02/02/2017   there

Randall,     25:03-25:20
Mike
02/02/2017

Randall,     45:11-45:15
Mike
02/02/2017

Randall,     47:24-48:06
Mike
02/02/2017

Randall,     48:08-48:10
Mike
02/02/2017

Randall,     72:21-72:22
Mike
02/02/2017


                                            16
      Case: 3:19-cv-00760-wmc Document #: 278 Filed: 06/06/21 Page 17 of 49




Randall,     72:24-73:13       Counters at 73-74 are        FRCP 32(6) and FRE         MOOT
Mike                           necessary for completeness   106 only requires          (counters have
02/02/2017                     and will not make ssense     completeness that "in      been included)
                               out of context.              fairness ought to be
                                                            considered at the same
                                                            time". Defendants have
                                                            not demonstrated why
                                                            this testimony, in the
                                                            name of fairness, must
                                                            be considered at the
                                                            same time as Plaintiff's
                                                            designation.

Randall,     86:13-86:20
Mike         begin at Would
02/02/2017   you

Randall,     88:06-88:14
Mike         begin at would
02/02/2017   you
             end at by Bard

Randall,     88:20-88:24
Mike
02/02/2017

Randall,     89:01-89:05
Mike
02/02/2017

Randall,     89:09-89:16
Mike
02/02/2017

Randall,     93:16-93:19
Mike         begin at One of
02/02/2017   the

Randall,     94:15-94:17       Rules 401, 402, 403 –        Migration is at issue in   OVERRULED
Mike                           Testimony does not           this case as Ms.
02/02/2017                     involve filter at issue      Johnson's filter
                               and/or failure mode at       migrated and fractured.
                               issue; Irrelevant and any    The fractured piece
                               probative value              embolized to her right
                               outweighed by prejudicial    ventricle. The line of
                               effect. There is no          questions is about all
                                                            filters that Bard has


                                               17
      Case: 3:19-cv-00760-wmc Document #: 278 Filed: 06/06/21 Page 18 of 49



                              evidence of migration to      developed,
                              the heart in this case        manufactured and sold.
                                                            See 92:3-92:8

Randall,     94:19-94:25
Mike
02/02/2017

Randall,     95:20-95:24
Mike
02/02/2017

Randall,     95:25-96:02
Mike         begin at Would
02/02/2017   you

Randall,     96:04-96:05      Objection -                   Plaintiff will include     MOOT
Mike                          mischaracterizes the          the entire response as
02/02/2017                    testimony - full answer in    indicated.
                              lines 4-5

Randall,     99:11-99:13
Mike
02/02/2017

Randall,     99:20-100:06
Mike
02/02/2017

Randall,     103:01-103:06    Rule 401, 402 and 403.        Migration is at issue in   OVERRULED
Mike                          There is no evidence of       this case as Ms.
02/02/2017                    migration more than 5 mm      Johnson's filter
                              in this case. Rules 801/802   migrated and fractured.
                              hearsay                       The fractured piece
                                                            embolized to her right
                                                            ventricle. The line of
                                                            questions is about all
                                                            filters that Bard has
                                                            developed,
                                                            manufactured and sold.
                                                            See 92:3-92:8

Randall,     105:06-105:12    Rule 401, 402 and 403.        Migration is at issue in   OVERRULED
Mike                          There is no evidence of       this case as Ms.
02/02/2017                    migration more than 5 mm      Johnson's filter
                              in this case. Rules 801/802   migrated and fractured.
                              hearsay                       The fractured piece
                                                            embolized to her right


                                               18
      Case: 3:19-cv-00760-wmc Document #: 278 Filed: 06/06/21 Page 19 of 49



                                                             ventricle. The line of
                                                             questions is about all
                                                             filters that Bard has
                                                             developed,
                                                             manufactured and sold.
                                                             See 92:3-92:9

Randall,     105:14-105:18     Rule 401, 402 and 403.        Migration is at issue in   OVERRULED
Mike                           There is no evidence of       this case as Ms.
02/02/2017                     migration more than 5 mm      Johnson's filter
                               in this case. Rules 801/802   migrated and fractured.
                               hearsay                       The fractured piece
                                                             embolized to her right
                                                             ventricle. The line of
                                                             questions is about all
                                                             filters that Bard has
                                                             developed,
                                                             manufactured and sold.
                                                             See 92:3-92:10

Randall,     112:15-112:19     Rule 401, 402 and 403.        Migration is at issue in   OVERRULED
Mike         begin at So the   There is no evidence of       this case as Ms.
02/02/2017                     migration more than 5 mm      Johnson's filter
                               in this case. Rules 801/802   migrated and fractured.
                               hearsay                       The fractured piece
                                                             embolized to her right
                                                             ventricle. The line of
                                                             questions is about all
                                                             filters that Bard has
                                                             developed,
                                                             manufactured and sold.
                                                             See 92:3-92:11

Randall,     114:23-115:10     Rule 401, 402 and 403.        Migration is at issue in   OVERRULED
Mike                           There is no evidence of       this case as Ms.
02/02/2017                     migration more than 5 mm      Johnson's filter
                               in this case. Rules 801/802   migrated and fractured.
                               hearsay                       The fractured piece
                                                             embolized to her right
                                                             ventricle. The line of
                                                             questions is about all
                                                             filters that Bard has
                                                             developed,
                                                             manufactured and sold.
                                                             See 92:3-92:12




                                               19
      Case: 3:19-cv-00760-wmc Document #: 278 Filed: 06/06/21 Page 20 of 49




Randall,     115:15-115:22   Rule 401, 402 and 403.         Migration is at issue in    OVERRULED
Mike         begin at I've   There is no evidence of        this case as Ms.
02/02/2017                   migration more than 5 mm       Johnson's filter
                             in this case. Rules 801/802    migrated and fractured.
                             hearsay                        The fractured piece
                                                            embolized to her right
                                                            ventricle. The line of
                                                            questions is about all
                                                            filters that Bard has
                                                            developed,
                                                            manufactured and sold.
                                                            See 92:3-92:13

Randall,     204:09-204:23   Rule 401, 402 and 403          The testimony shows         RESERVE as
Mike         begin at Mr.    and 407 This is about the      that Bard knew ways to      to 407 and
02/02/2017   Randall         Denali filter - a subsequent   improve their filter long   OVERRULED
                             generation. Also Rule          before Ms. Johnson was
                                                                                        as to all other
                             601/602 and 612 - there is     implanted with her
                                                                                        objections.
                             no indication that the         Meridian filter. Also
                             witness has personal           shows that Bard knew
                             knowledge of the               there was issue with
                             document. See 205: 2-3         their current line of
                                                            filters. The witness
                                                            explained exactly what
                                                            this document was at
                                                            205:15-205:25.

Randall,     205:15-205:25   Rule 401, 402 and 403          The testimony shows         RESERVE
Mike         begin at And    and 407 This is about the      that Bard knew ways to
02/02/2017   what            Denali filter - a subsequent   improve their filter long
                             generation. Also Rule          before Ms. Johnson was
                             601/602 and 612 - there is     implanted with her
                             no indication that the         Meridian filter. Also
                             witness has personal           shows that Bard knew
                             knowledge of the               there was issue with
                             document. See 205: 2-3         their current line of
                                                            filters. The witness
                                                            explained exactly what
                                                            this document was at
                                                            205:15-205:25.

Randall,     206:13-206:23   Rule 401, 402 and 403          The testimony shows         RESERVE
Mike         begin at This   and 407 This is about the      that Bard knew ways to
02/02/2017   Idea            Denali filter - a subsequent   improve their filter long
                             generation. Also Rule          before Ms. Johnson was
                             601/602 and 612 - there is     implanted with her
                             no indication that the         Meridian filter. Also
                             witness has personal           shows that Bard knew

                                              20
      Case: 3:19-cv-00760-wmc Document #: 278 Filed: 06/06/21 Page 21 of 49



                             knowledge of the               there was issue with
                             document. See 205: 2-3         their current line of
                                                            filters. The witness
                                                            explained exactly what
                                                            this document was at
                                                            205:15-205:25.

Randall,     207:07-207:08   Rule 401, 402 and 403          The testimony shows         RESERVE as
Mike                         and 407 This is about the      that Bard knew ways to      to 407,
02/02/2017                   Denali filter - a subsequent   improve their filter long   otherwise
                             generation. Also Rule          before Ms. Johnson was
                                                                                        OVERRULED
                             601/602 and 612 - there is     implanted with her
                             no indication that the         Meridian filter. Also
                             witness has personal           shows that Bard knew
                             knowledge of the               there was issue with
                             document. See 205: 2-3         their current line of
                                                            filters. The witness
                                                            explained exactly what
                                                            this document was at
                                                            205:15-205:25.

Randall,     207:10-207:11   Rule 401, 402 and 403          The testimony shows         RESERVE as
Mike                         and 407 This is about the      that Bard knew ways to      to 407,
02/02/2017                   Denali filter - a subsequent   improve their filter long   otherwise
                             generation. Also Rule          before Ms. Johnson was
                                                                                        OVERRULED
                             601/602 and 612 - there is     implanted with her
                             no indication that the         Meridian filter. Also
                             witness has personal           shows that Bard knew
                             knowledge of the               there was issue with
                             document. See 205: 2-3         their current line of
                                                            filters. The witness
                                                            explained exactly what
                                                            this document was at
                                                            205:15-205:25.

Randall,     207:16-207:24   Rule 401, 402 and 403          The testimony shows         SUSTAIN as
Mike                         and 407 This is about the      that Bard knew ways to      to 207:16-
02/02/2017                   Denali filter - a subsequent   improve their filter long   207:24.
                             generation. Also Rule          before Ms. Johnson was
                                                                                        RESERVE as
                             601/602 and 612 - there is     implanted with her
                                                                                        to 407, and
                             no indication that the         Meridian filter. Also
                                                                                        OVERRULE
                             witness has personal           shows that Bard knew
                             knowledge of the               there was issue with        as to all other
                             document. See 205: 2-3         their current line of       objections
                                                            filters. The witness
                                                            explained exactly what




                                              21
      Case: 3:19-cv-00760-wmc Document #: 278 Filed: 06/06/21 Page 22 of 49



                                                            this document was at
                                                            205:15-205:25.


Randall,     209:17-210:25   Rule 401, 402 and 403          The testimony shows         SUSTAIN as
Mike         begin at the    and 407 This is about the      that Bard knew ways to      to 210:22-
02/02/2017   complications   Denali filter - a subsequent   improve their filter long   210:25,
                             generation. Also Rule          before Ms. Johnson was
                                                                                        RESERVE as
                             601/602 and 612 - there is     implanted with her
                                                                                        to 407, and
                             no indication that the         Meridian filter. Also
                                                                                        OVERRULE
                             witness has personal           shows that Bard knew
                             knowledge of the               there was issue with        as to all other
                             document. See 205: 2-3         their current line of       objections
                                                            filters. The witness
                                                            explained exactly what
                                                            this document was at
                                                            205:15-205:25.

Randall,     211:17-212:07   Rule 401, 402 and 403          The testimony shows         SUSTAIN
Mike         begin at So     and 407 This is about the      that Bard knew ways to
02/02/2017   you're          Denali filter - a subsequent   improve their filter long
                             generation. Also Rule          before Ms. Johnson was
                             601/602 and 612 - there is     implanted with her
                             no indication that the         Meridian filter. Also
                             witness has personal           shows that Bard knew
                             knowledge of the               there was issue with
                             document. See 205: 2-3         their current line of
                                                            filters. The witness
                                                            explained exactly what
                                                            this document was at
                                                            205:15-205:25.

Randall,     212:11-212:17   Rule 401, 402 and 403          The testimony shows         SUSTAIN
Mike                         and 407 This is about the      that Bard knew ways to
02/02/2017                   Denali filter - a subsequent   improve their filter long
                             generation. Also Rule          before Ms. Johnson was
                             601/602 and 612 - there is     implanted with her
                             no indication that the         Meridian filter. Also
                             witness has personal           shows that Bard knew
                             knowledge of the               there was issue with
                             document. See 205: 2-3         their current line of
                                                            filters. The witness
                                                            explained exactly what
                                                            this document was at
                                                            205:15-205:25.




                                              22
      Case: 3:19-cv-00760-wmc Document #: 278 Filed: 06/06/21 Page 23 of 49




Randall,     215:17-215:24    Rule 401, 402 and 403          The testimony shows         RESERVE as
Mike         begin at But     and 407 This is about the      that Bard knew ways to      to 407,
02/02/2017   my point         Denali filter - a subsequent   improve their filter long   otherwise
                              generation. Also Rule          before Ms. Johnson was
                                                                                         OVERRULED
                              601/602 and 612 - there is     implanted with her
                              no indication that the         Meridian filter. Also
                              witness has personal           shows that Bard knew
                              knowledge of the               there was issue with
                              document. See 205: 2-3         their current line of
                                                             filters. The witness
                                                             explained exactly what
                                                             this document was at
                                                             205:15-205:25.

Randall,     216:02-216:04    Rule 401, 402 and 403          The testimony shows         RESERVE as
Mike                          and 407 This is about the      that Bard knew ways to      to 407,
02/02/2017                    Denali filter - a subsequent   improve their filter long   otherwise
                              generation. Also Rule          before Ms. Johnson was
                                                                                         OVERRULED
                              601/602 and 612 - there is     implanted with her
                              no indication that the         Meridian filter. Also
                              witness has personal           shows that Bard knew
                              knowledge of the               there was issue with
                              document. See 205: 2-3         their current line of
                                                             filters. The witness
                                                             explained exactly what
                                                             this document was at
                                                             205:15-205:25.

Randall,     216:06-216:10    Rule 401, 402 and 403          The testimony shows         RESERVE as
Mike                          and 407 This is about the      that Bard knew ways to      to 407,
02/02/2017                    Denali filter - a subsequent   improve their filter long   otherwise
                              generation. Also Rule          before Ms. Johnson was
                                                                                         OVERRULED
                              601/602 and 612 - there is     implanted with her
                              no indication that the         Meridian filter. Also
                              witness has personal           shows that Bard knew
                              knowledge of the               there was issue with
                              document. See 205: 2-3         their current line of
                                                             filters. The witness
                                                             explained exactly what
                                                             this document was at
                                                             205:15-205:25.

Randall,     217:03-217:08    Rule 401, 402 and 403          The testimony shows         RESERVE as
Mike         begin at So at   and 407 This is about the      that Bard knew ways to      to 407,
02/02/2017   the time         Denali filter - a subsequent   improve their filter long   otherwise
                              generation. Also Rule          before Ms. Johnson was
                                                                                         OVERRULED
                              601/602 and 612 - there is     implanted with her
                              no indication that the         Meridian filter. Also

                                               23
      Case: 3:19-cv-00760-wmc Document #: 278 Filed: 06/06/21 Page 24 of 49



                               witness has personal           shows that Bard knew
                               knowledge of the               there was issue with
                               document. See 205: 2-3         their current line of
                                                              filters. The witness
                                                              explained exactly what
                                                              this document was at
                                                              205:15-205:25.

Randall,     219:11-219:24     Rule 401, 402 and 403          The testimony shows         SUSTAIN
Mike         begin at I want   and 407 This is about the      that Bard knew ways to
02/02/2017   to                Denali filter - a subsequent   improve their filter long
                               generation. Also Rule          before Ms. Johnson was
                               601/602 and 612 - there is     implanted with her
                               no indication that the         Meridian filter. Also
                               witness has personal           shows that Bard knew
                               knowledge of the               there was issue with
                               document. See 205: 2-3         their current line of
                                                              filters. The witness
                                                              explained exactly what
                                                              this document was at
                                                              205:15-205:25.

Randall,     220:18-220:21     Rule 401, 402 and 403          The testimony shows         RESERVE as
Mike                           and 407 This is about the      that Bard knew ways to      to 407,
02/02/2017                     Denali filter - a subsequent   improve their filter long   otherwise
                               generation. Also Rule          before Ms. Johnson was
                                                                                          OVERRULED
                               601/602 and 612 - there is     implanted with her
                               no indication that the         Meridian filter. Also
                               witness has personal           shows that Bard knew
                               knowledge of the               there was issue with
                               document. See 205: 2-3         their current line of
                                                              filters. The witness
                                                              explained exactly what
                                                              this document was at
                                                              205:15-205:25.

Randall,     220:23-220:25     Rule 401, 402 and 403          The testimony shows         RESERVE as
Mike                           and 407 This is about the      that Bard knew ways to      to 407,
02/02/2017                     Denali filter - a subsequent   improve their filter long   otherwise
                               generation. Also Rule          before Ms. Johnson was
                                                                                          OVERRULED
                               601/602 and 612 - there is     implanted with her
                               no indication that the         Meridian filter. Also
                               witness has personal           shows that Bard knew
                               knowledge of the               there was issue with
                               document. See 205: 2-3         their current line of
                                                              filters. The witness
                                                              explained exactly what



                                                24
      Case: 3:19-cv-00760-wmc Document #: 278 Filed: 06/06/21 Page 25 of 49



                                                              this document was at
                                                              205:15-205:25.


Randall,     221:10-221:12     Rule 401, 402 and 403          The testimony shows         RESERVE as
Mike                           and 407 This is about the      that Bard knew ways to      to 407,
02/02/2017                     Denali filter - a subsequent   improve their filter long   otherwise
                               generation. Also Rule          before Ms. Johnson was
                                                                                          OVERRULED
                               601/602 and 612 - there is     implanted with her
                               no indication that the         Meridian filter. Also
                               witness has personal           shows that Bard knew
                               knowledge of the               there was issue with
                               document. See 205: 2-3         their current line of
                                                              filters. The witness
                                                              explained exactly what
                                                              this document was at
                                                              205:15-205:25.

Randall,     225:24-226:08     Rule 401, 402 and 403          The testimony shows         OVERRULED
Mike         begin at But if   and 407 This is about the      that Bard knew ways to
02/02/2017   it's              Denali filter - a subsequent   improve their filter long
                               generation. Also Rule          before Ms. Johnson was
                               601/602 and 612 - there is     implanted with her
                               no indication that the         Meridian filter. Also
                               witness has personal           shows that Bard knew
                               knowledge of the               there was issue with
                               document. See 205: 2-3         their current line of
                                                              filters. The witness
                                                              explained exactly what
                                                              this document was at
                                                              205:15-205:25.

Randall,     227:17-227:20     Rule 401, 402 and 403          The testimony shows         OVERRULED
Mike         begin at and      and 407 This is about the      that Bard knew ways to
02/02/2017   that is           Denali filter - a subsequent   improve their filter long
                               generation. Also Rule          before Ms. Johnson was
                               601/602 and 612 - there is     implanted with her
                               no indication that the         Meridian filter. Also
                               witness has personal           shows that Bard knew
                               knowledge of the               there was issue with
                               document. See 205: 2-3         their current line of
                                                              filters. The witness
                                                              explained exactly what
                                                              this document was at
                                                              205:15-205:25.




                                                25
      Case: 3:19-cv-00760-wmc Document #: 278 Filed: 06/06/21 Page 26 of 49




Randall,     227:22-227:24      Rule 401, 402 and 403          The testimony shows         OVERRULED
Mike                            and 407 This is about the      that Bard knew ways to
02/02/2017                      Denali filter - a subsequent   improve their filter long
                                generation. Also Rule          before Ms. Johnson was
                                601/602 and 612 - there is     implanted with her
                                no indication that the         Meridian filter. Also
                                witness has personal           shows that Bard knew
                                knowledge of the               there was issue with
                                document. See 205: 2-3         their current line of
                                                               filters. The witness
                                                               explained exactly what
                                                               this document was at
                                                               205:15-205:25.

Randall,     228:07-228:25      Rule 401, 402 and 403          The testimony shows         RESERVE as
Mike         begin at The       and 407 This is about the      that Bard knew ways to      to 407,
02/02/2017   next               Denali filter - a subsequent   improve their filter long   otherwise
                                generation. Also Rule          before Ms. Johnson was
                                                                                           OVERRULED
                                601/602 and 612 - there is     implanted with her
                                no indication that the         Meridian filter. Also
                                witness has personal           shows that Bard knew
                                knowledge of the               there was issue with
                                document. See 205: 2-3         their current line of
                                                               filters. The witness
                                                               explained exactly what
                                                               this document was at
                                                               205:15-205:25.

Randall,     229:02-229:03      Rule 401, 402 and 403          The testimony shows         RESERVE as
Mike                            and 407 This is about the      that Bard knew ways to      to 407,
02/02/2017                      Denali filter - a subsequent   improve their filter long   otherwise
                                generation. Also Rule          before Ms. Johnson was
                                                                                           OVERRULED
                                601/602 and 612 - there is     implanted with her
                                no indication that the         Meridian filter. Also
                                witness has personal           shows that Bard knew
                                knowledge of the               there was issue with
                                document. See 205: 2-3         their current line of
                                                               filters. The witness
                                                               explained exactly what
                                                               this document was at
                                                               205:15-205:25.

Randall,     230:23-231:15      Rule 401, 402 and 403          The testimony shows         SUSTAIN
Mike         Starting at page   and 407 This is about the      that Bard knew ways to
02/02/2017                      Denali filter - a subsequent   improve their filter long
                                generation. Also Rule          before Ms. Johnson was
                                601/602 and 612 - there is     implanted with her
                                no indication that the         Meridian filter. Also

                                                 26
      Case: 3:19-cv-00760-wmc Document #: 278 Filed: 06/06/21 Page 27 of 49



                                witness has personal           shows that Bard knew
                                knowledge of the               there was issue with
                                document. See 205: 2-3         their current line of
                                                               filters. The witness
                                                               explained exactly what
                                                               this document was at
                                                               205:15-205:25.

Randall,     232:03-232:10      Rule 401, 402 and 403          The testimony shows         SUSTAIN
Mike         begin at The       and 407 This is about the      that Bard knew ways to
02/02/2017   next paragraph     Denali filter - a subsequent   improve their filter long
                                generation. Also Rule          before Ms. Johnson was
                                601/602 and 612 - there is     implanted with her
                                no indication that the         Meridian filter. Also
                                witness has personal           shows that Bard knew
                                knowledge of the               there was issue with
                                document. See 205: 2-3         their current line of
                                                               filters. The witness
                                                               explained exactly what
                                                               this document was at
                                                               205:15-205:25.

Randall,     233:14-234:01      Rule 401, 402 and 403          The testimony shows         SUSTAIN
Mike         begin at It says   and 407 This is about the      that Bard knew ways to
02/02/2017                      Denali filter - a subsequent   improve their filter long
                                generation. Also Rule          before Ms. Johnson was
                                601/602 and 612 - there is     implanted with her
                                no indication that the         Meridian filter. Also
                                witness has personal           shows that Bard knew
                                knowledge of the               there was issue with
                                document. See 205: 2-3         their current line of
                                                               filters. The witness
                                                               explained exactly what
                                                               this document was at
                                                               205:15-205:25.

Randall,     234:03-234:04      Rule 401, 402 and 403          The testimony shows         SUSTAIN
Mike                            and 407 This is about the      that Bard knew ways to
02/02/2017                      Denali filter - a subsequent   improve their filter long
                                generation. Also Rule          before Ms. Johnson was
                                601/602 and 612 - there is     implanted with her
                                no indication that the         Meridian filter. Also
                                witness has personal           shows that Bard knew
                                knowledge of the               there was issue with
                                document. See 205: 2-3         their current line of
                                                               filters. The witness
                                                               explained exactly what



                                                 27
      Case: 3:19-cv-00760-wmc Document #: 278 Filed: 06/06/21 Page 28 of 49



                                                            this document was at
                                                            205:15-205:25.


Randall,     235:20-235:23   Rule 401, 402 and 403          The testimony shows         SUSTAIN
Mike                         and 407 This is about the      that Bard knew ways to
02/02/2017                   Denali filter - a subsequent   improve their filter long
                             generation. Also Rule          before Ms. Johnson was
                             601/602 and 612 - there is     implanted with her
                             no indication that the         Meridian filter. Also
                             witness has personal           shows that Bard knew
                             knowledge of the               there was issue with
                             document. See 205: 2-3         their current line of
                                                            filters. The witness
                                                            explained exactly what
                                                            this document was at
                                                            205:15-205:25.

Randall,     235:25-236:01   Rule 401, 402 and 403          The testimony shows         SUSTAIN
Mike                         and 407 This is about the      that Bard knew ways to
02/02/2017                   Denali filter - a subsequent   improve their filter long
                             generation. Also Rule          before Ms. Johnson was
                             601/602 and 612 - there is     implanted with her
                             no indication that the         Meridian filter. Also
                             witness has personal           shows that Bard knew
                             knowledge of the               there was issue with
                             document. See 205: 2-3         their current line of
                                                            filters. The witness
                                                            explained exactly what
                                                            this document was at
                                                            205:15-205:25.

Randall,     236:17-236:25   Rule 401, 402 and 403          The testimony shows         SUSTAIN
Mike         begin at We     and 407 This is about the      that Bard knew ways to
02/02/2017   will            Denali filter - a subsequent   improve their filter long
                             generation. Also Rule          before Ms. Johnson was
                             601/602 and 612 - there is     implanted with her
                             no indication that the         Meridian filter. Also
                             witness has personal           shows that Bard knew
                             knowledge of the               there was issue with
                             document. See 205: 2-3         their current line of
                                                            filters. The witness
                                                            explained exactly what
                                                            this document was at
                                                            205:15-205:25.




                                              28
      Case: 3:19-cv-00760-wmc Document #: 278 Filed: 06/06/21 Page 29 of 49




Randall,     237:10-237:15     Rule 401, 402 and 403.          The testimony shows         SUSTAIN
Mike         begin at But in   Does not involve the filter     that Bard knew ways to
02/02/2017                     and/or failure modes at         improve their filter long
                               issue in this case. This case   before Ms. Johnson was
                               does not involve the            implanted with her
                               Eclipse Filter. Also Rule       Meridian filter. Also
                               601/602 and 612 - there is      shows that Bard knew
                               no indication that the          there was issue with
                               witness has personal            their current line of
                               knowledge of the                filters. The witness
                               document. See 205: 2-3          explained exactly what
                                                               this document was at
                                                               205:15-205:25.

Randall,     239:08-239:10
Mike         Starting at
02/02/2017   "And"

Randall,     239:12-239:13
Mike         Ending at
02/02/2017   "know."

Randall,     240:05-240:14     Rule 401, 402 and 403           The testimony shows         SUSTAIN
Mike                           and 407 This is about the       that Bard knew ways to
02/02/2017                     Denali filter - a subsequent    improve their filter long
                               generation. Also Rule           before Ms. Johnson was
                               601/602 and 612 - there is      implanted with her
                               no indication that the          Meridian filter. Also
                               witness has personal            shows that Bard knew
                               knowledge of the                there was issue with
                               document. See 205: 2-3          their current line of
                                                               filters. The witness
                                                               explained exactly what
                                                               this document was at
                                                               205:15-205:25.

Randall,     242:12-242:25
Mike
02/02/2017

Randall,     243:02
Mike
02/02/2017

Randall,     244:15-244:25
Mike
02/02/2017


                                                 29
      Case: 3:19-cv-00760-wmc Document #: 278 Filed: 06/06/21 Page 30 of 49




Randall,     245:15-245:21
Mike         end at Correct
02/02/2017

Randall,     246:09-246:20
Mike
02/02/2017

Randall,     247:02-247:05
Mike         begin at So the
02/02/2017   idea

Randall,     247:17-247:21
Mike         begin at In
02/02/2017   terms of

Randall,     248:19-248:22
Mike         begin at
02/02/2017   Penetration

Randall,     249:23-250:25      Rule 901- Counsel is   FRE 611 - The attorney   OVERRULED
Mike                           testifying.             is asking leading
02/02/2017                                             questions of an
                                                       employee of an adverse
                                                       party.

Randall,     251:24-252:03
Mike
02/02/2017

Randall,     252:05-252:13
Mike
02/02/2017

Randall,     260:25-261:01
Mike
02/02/2017

Randall,     261:03-261:10
Mike
02/02/2017

Randall,     261:12-261:18
Mike
02/02/2017




                                               30
      Case: 3:19-cv-00760-wmc Document #: 278 Filed: 06/06/21 Page 31 of 49




Randall,     261:20-261:22      Counters at 262 are            FRCP 32(6) and FRE          MOOT
Mike                            necessary for completeness     106 only requires           (counters have
02/02/2017                      and to explain the             completeness that "in       been included)
                                document.                      fairness ought to be
                                                               considered at the same
                                                               time". The testimony
                                                               designated by Bard is
                                                               for an entirely new line
                                                               of questioning and
                                                               fairness does not
                                                               require it be considered
                                                               contemporaneously
                                                               with the testimony
                                                               offered by Plaintiff.
                                                               The testimony can be
                                                               played as cross.

Randall,     266:04-266:07      No question is being           FRE 611 - The attorney      OVERRULED
Mike                            asked. Counsel is reading      is asking leading
02/02/2017                      the document and asking        questions of an
                                the witness to confirm that    employee of an adverse
                                she read it correctly.         party. The question a
                                                               foundational and
                                                               establish a timeline for
                                                               the development of the
                                                               Meridian filter.

Randall,     267:02-267:06
Mike         Starting at "So"
02/02/2017

Randall,     267:08-267:14
Mike
02/02/2017

Randall,     268:17-269:02
Mike         Starting at "the
02/02/2017   bottom"

Randall,     269:04-269:08
Mike
02/02/2017

Randall,     269:19-269:23      Rule 401, 402 and 403          The testimony shows         RESERVE as
Mike                            and 407 This is about the      that Bard knew ways to      to 407,
02/02/2017                      Denali filter - a subsequent   improve their filter long   otherwise
                                generation. Also Rule          before Ms. Johnson was
                                                                                           OVERRULED
                                601/602 and 612 - there is     implanted with her

                                                 31
      Case: 3:19-cv-00760-wmc Document #: 278 Filed: 06/06/21 Page 32 of 49



                               no indication that the         Meridian filter. Also
                               witness has personal           shows that Bard knew
                               knowledge of the               there was issue with
                               document. See 205: 2-3         their current line of
                                                              filters. The witness
                                                              explained exactly what
                                                              this document was at
                                                              205:15-205:25.

Randall,     269:25-270:01     Rule 401, 402 and 403          The testimony shows         RESERVE as
Mike                           and 407 This is about the      that Bard knew ways to      to 407,
02/02/2017                     Denali filter - a subsequent   improve their filter long   otherwise
                               generation. Also Rule          before Ms. Johnson was
                                                                                          OVERRULED
                               601/602 and 612 - there is     implanted with her
                               no indication that the         Meridian filter. Also
                               witness has personal           shows that Bard knew
                               knowledge of the               there was issue with
                               document. See 205: 2-3         their current line of
                                                              filters. The witness
                                                              explained exactly what
                                                              this document was at
                                                              205:15-205:25.

Randall,     275:04-275:09
Mike
02/02/2017

Randall,     275:15-275:19
Mike
02/02/2017

Randall,     292:20-292:22
Mike
02/02/2017

Randall,     293:07-293:12
Mike         Starting at
02/02/2017   "Were"

Randall,     293:18-293:25
Mike         Starting at "I
02/02/2017   think"

Randall,     294:13-295:03     Rule 401, 402 and 403 -        Testimony explains          OVERRULED
Mike         begin at If you   As trial in this case is       why Bard kept a
02/02/2017   look              bifurcated, Bard's revenue     defective prodcut on
                                                              the market when they
                                                              knew it was defective

                                                32
      Case: 3:19-cv-00760-wmc Document #: 278 Filed: 06/06/21 Page 33 of 49



                                is not at issue during this   and they knew how to
                                phase of trial.               address some of the
                                                              defects.

Randall,     296:05-296:17      Rule 401, 402 and 403 -       Testimony explains      OVERRULED
Mike         begin at If Bard   As trial in this case is      why Bard kept a
02/02/2017   did                bifurcated, Bard's revenue    defective prodcut on
                                is not at issue during this   the market when they
                                phase of trial.               knew it was defective
                                                              and they knew how to
                                                              address some of the
                                                              defects.

Randall,     297:18-297:24      Rule 401, 402 and 403 -       Testimony explains      OVERRULED
Mike                            As trial in this case is      why Bard kept a
02/02/2017                      bifurcated, Bard's revenue    defective prodcut on
                                is not at issue during this   the market when they
                                phase of trial.               knew it was defective
                                                              and they knew how to
                                                              address some of the
                                                              defects.



DEPON-       DEF                PL OBJECTIONS                 DEF RESPONSE            COURT
ENT          COUNTER                                          TO OBJECTIONS           RULING

Randall,     73:14-74:04
Mike
02/02/2017

Randall,     87:01-87:02
Mike
02/02/2017

Randall,     87:04-87:06
Mike
02/02/2017

Randall,     87:11-88:02
Mike
02/02/2017

Randall,     95:12-95:16
Mike         (starting at
02/02/2017   "So")




                                                  33
      Case: 3:19-cv-00760-wmc Document #: 278 Filed: 06/06/21 Page 34 of 49




Randall,     95:18-95:19
Mike
02/02/2017

Randall,     96:04
Mike         ("I believe
02/02/2017   hypothetically")

Randall,     115:24-116:03
Mike         Subject to
02/02/2017   objection

Randall,     116:05-116:20
Mike
02/02/2017   Subject to
             objection

Randall,     205:02-205:03      Answer without a question   This designation         OVERRULED
Mike                                                        provides necessary
02/02/2017   Subject to                                     context that the
                                                            document upon which
             objection
                                                            Plaintiff's counsel's
                                                            questions are based is
                                                            an initial draft
                                                            document, not a final
                                                            document.

Randall,     206:24-207:02
Mike
02/02/2017   Subject to
             objection

Randall,     225:08-225:11
Mike
02/02/2017   Subject to
             objection

Randall,     225:13-225:23
Mike
02/02/2017   Subject to
             objection

Randall,     226:11-226:14
Mike
02/02/2017   Subject to
             objection


                                               34
      Case: 3:19-cv-00760-wmc Document #: 278 Filed: 06/06/21 Page 35 of 49




Randall,     226:16-226:18
Mike
02/02/2017   Subject to
             objection

Randall,     239:13-239:14
Mike         (starting at
02/02/2017   "That's")
             (ending at
             "ago")

Randall,     241:15-241:17
Mike         Subject to
02/02/2017   objection

Randall,     241:19-242:05
Mike         Subject to
02/02/2017   objection

Randall,     243:19-244:01
Mike         Subject to
02/02/2017   objection

Randall,     262:02-262:04
Mike         Subject to
02/02/2017   objection

Randall,     262:07-262:17
Mike         Subject to
02/02/2017   objection

Randall,     262:23-263:05
Mike         Subject to
02/02/2017   objection

Randall,     267:17-267:21
Mike
02/02/2017

Randall,     267:23-268:02
Mike
02/02/2017

Randall,     275:20-275:22   Speculation, lack of   Witness is designated     OVERRULED
Mike                         foundation, hearsay    as Bard's corporate
02/02/2017                                          representative for this
                                                    deposition. It is not


                                             35
       Case: 3:19-cv-00760-wmc Document #: 278 Filed: 06/06/21 Page 36 of 49



                                                          speculation for Bard's
                                                          corporate
                                                          representative to testify
                                                          about primary business
                                                          goals. Nothing in this
                                                          question identifies any
                                                          purported out of court
                                                          statement that could be
                                                          considered hearsay.

Randall,     275:24-276:19   Speculation, lack of         Witness is designated       OVERRULED
Mike                         foundation, hearsay          as Bard's corporate
02/02/2017                                                representative for this
                                                          deposition. It is not
                                                          speculation for Bard's
                                                          corporate
                                                          representative to testify
                                                          about primary business
                                                          goals and customer
                                                          reactions to product
                                                          change. Statements
                                                          regarding customer
                                                          preferences are not
                                                          offered to prove the
                                                          truth of the matters
                                                          asserted.



October 13, 2018, Trial Testimony:

DEPON-       DEF         PL OBJECTIONS                  DEF RESPONSE TO               COURT
ENT          AFFIRM                                     OBJECTIONS                    RULING

Randall,                 Plaintiff Objects to the use   Bard is prepared to           RESERVE as
Mike                     of formal trial testimony of   address Mr. Randall’s         to availability
10/03/2018               Mike Randall under FRE         unavailability at trial and   and counter-
                         801(c) and FRE 804.            why Plaintiff’s interests
                                                                                      designations
                         Plaintiff was not a party to   were adequately
                                                                                      from earlier
                         the Hyde case and was not      represented when the
                                                                                      depositions
                         represented at the time the    testimony was given
                         testimony was obtained.        before presenting it at
                         The Hyde plaintiff's were      trial. As to Plaintiff’s
                         not Mrs. Johnson               claim that the filter in
                         Predecessor in interest. The   Hyde was not a
                         depositions taken in the       Meridian, almost all of
                         course of the MDL were for     Plaintiff’s designations
                         the purpose of developing      relate to filters other


                                             36
      Case: 3:19-cv-00760-wmc Document #: 278 Filed: 06/06/21 Page 37 of 49



                        testimony for common             than the Meridian.
                        benefit. Individual trial        During the pretrial
                        testimony ws for the benit       conference Plaintiff
                        of the parties involved not      made it clear that she
                        all Plaintiff's in the MDL.      intends to offer
                        The Hyde case did not            substantial testimony
                        involve a Meridian filter and    about the prior filters
                        so not testimony related to      that were on the market
                        that filter was developed at     before the Meridian.
                        the trial.                       Mr. Randall’s testimony
                                                         is relevant to put those
                                                         designations in context,
                                                         explain the design
                                                         changes leading up to the
                                                         Meridian and to refute
                                                         Plaintiff’s claims.

Randall,     2716:03-   2716:14-2716:118: 403            This is all information     SUSTAIN as to
Mike         2721:22    2717:13-2717:24 -                about the witness' work     2717:17-:24,
10/03/2018              Relevance                        and education history       and 2718:7-
                        2719:10-2720:12 - Lack of        and involvement with
                                                                                     2719:9,
                        foundation. The foundation       IVC filters. The
                                                                                     otherwise
                        for this witness to testify to   objection was not raised
                                                                                     OVERRULED
                        such matter has not been         at the time of the
                        established. Mr. Randall is      testimony.
                        not a bio-medical engineer,
                        he is not a medical doctor,
                        he has offered no testimony
                        regarding training or
                        specialized knowledge in
                        anatomy, physiology,
                        hemodynamic, or fluid
                        dynamics.

Randall,     2722:22-
Mike         2723:08
10/03/2018

Randall,     2723:22-
Mike         2724:12
10/03/2018




                                              37
      Case: 3:19-cv-00760-wmc Document #: 278 Filed: 06/06/21 Page 38 of 49




Randall,     2724:19–       2725:8-2725:19 Lack of           The witness is explaining     OVERRULED
Mike         2725:19        foundation. The foundation       a document he used,
10/03/2018                  for this witness to testify to   understood and relied on
                            such matter has not been         during his work at Bard
                            established. Mr. Randall is      on IVC filters. The
                            not a bio-medical engineer,      objection was not made
                            he is not a medical doctor,      at the time of the
                            he has offer no testimony        testimony. Plaintiff's
                            regarding regarding training     counsel was present at
                            or specialized knowledge in      the time of the
                            anatomy, physiology,             testimony and conducted
                            hemodynamic, or fluid            the cross examination.
                            dynamics. Additionally, Mr.      Plaintiff's counsel was
                            Randall has not                  present at the time of the
                            demonstrated that he is          testimony and conducted
                            qualified to opine on filters    the cross examination.
                            from other manufacturers.
                            Not properly disclosed and
                            Plaintiff did not have proper
                            notice that this witness
                            would discuss filters from
                            other manufacturers.

Randall,     2726:13–       2726:16-2726:17 - Mr.            He is simply explaining       RESERVE
Mike         2726:17        Randall has not                  the shapes of filters that
10/03/2018   starting at    demonstrated that he is          he has reviewed and
                            qualified to opine of filter     examined during his
             “This is the
                            from other manufacturers.        career at Bard. Plaintiff's
             G2 type
                            Not properly disclosed and       counsel was present at
             and ending
                            Plaintiff did not have proper    the time of the
             at “inverted   notice that this witness         testimony and conducted
             cone.”         would discuss filters from       the cross examination.
                            other manufacturers.

Randall,     2726:20–       2725:8-2725:19 Lack of           Again, Mr. Randall is         RESERVE
Mike         2727:14        foundation. The foundation       explaining information
10/03/2018                  for this witness to testify to   he knows, leanred while
                            such matter has not been         working on IVC filters
                            established. Mr. Randall is      and used during the
                            not a bio-medical engineer,      course of his
                            he is not a medical doctor,      employment. Plaintiff's
                            he has offer no testimony        counsel was present at
                            regarding regarding training     the time of the
                            or specialized knowledge in      testimony and conducted
                            anatomy, physiology,             the cross examination.
                            hemodynamic, or fluid            No objection was made
                            dynamics. Additionally, Mr.


                                                  38
      Case: 3:19-cv-00760-wmc Document #: 278 Filed: 06/06/21 Page 39 of 49



                           Randall has not                  at the time of the
                           demonstrated that he is          testimony.
                           qualified to opine on filters
                           from other manufacturers.
                           Not properly disclosed and
                           Plaintiff did not have proper
                           notice that this witness
                           would discuss filters from
                           other manufacturers.

Randall,     2727:16-      2727:16-2728:23 - Lack of        Again, Mr. Randall is     RESERVE
Mike         2729:05       foundation. The foundation       explaining information
10/03/2018                 for this witness to testify to   he knows, leanred while
                           such matter has not been         working on IVC filters
                           established. Mr. Randall is      and used during the
                           not a bio-medical engineer,      course of his
                           he is not a medical doctor,      employment. Plaintiff's
                           he has offer no testimony        counsel was present at
                           regarding regarding training     the time of the
                           or specialized knowledge in      testimony and conducted
                           anatomy, physiology,             the cross examination.
                           hemodynamic, or fluid            No objection was made
                           dynamics. Additionally, Mr.      at the time of the
                           Randall has not                  testimony.
                           demonstrated that he is
                           qualified to opine on filters
                           from other manufacturers.
                           Not properly disclosed and
                           Plaintiff did not have proper
                           notice that this witness
                           would discuss filters from
                           other manufacturers.

Randall,     2729:06–
Mike         2929:19
10/03/2018   starting
             with “could
             you”

Randall,     2729:20–
Mike         2730:01
10/03/2018   starting
             with “would
             you”




                                                39
      Case: 3:19-cv-00760-wmc Document #: 278 Filed: 06/06/21 Page 40 of 49




Randall,     2730:13–
Mike         2731:12
10/03/2018   starting
             with “based
             on the”

Randall,     2731:15
Mike         starting
10/03/2018   with “can
             you turn”

Randall,     2731:18-      2731:21-2732:2 - Relevance   This is relevant the        OVERRULED
Mike         2732:07                                    balancing test for design
10/03/2018                                              defect.

Randall,     2732:08–      FRE 106 - adding "As of                                  SUSTAIN, add
Mike         2732:11       today, in October of 2018"                               “As of today, in
10/03/2018   starting                                                               October of
             with “are                                                              2018” (the full
             you aware”                                                             line 2732:8).

Randall,     2732:12-      FRE 106 - adding "As of                                  SUSTAIN, add
Mike         2732:15       today, in October of 2018"                               “As of today,
10/03/2018   starting                                                               October of
             with “are                                                              2018” (the full
             you aware”                                                             line 2732:12).

Randall,     2732:16–      FRE 106 - adding "As of                                  SUSTAIN, add
Mike         2732:18       October 2018"                                            “My same
10/03/2018   starting                                                               question: As of
             with “are                                                              October 2018”
             you aware”                                                             (the full line
                                                                                    2732:16).

Randall,     2832:19–
Mike         2832:21
10/03/2018   starting
             with “are
             you aware”

Randall,     2733:05-
Mike         2733:07
10/03/2018




                                              40
      Case: 3:19-cv-00760-wmc Document #: 278 Filed: 06/06/21 Page 41 of 49




Randall,     2733:25-      2735:5-2735:12 - Relevance   Relevant to show the         OVERRULED
Mike         2735:12                                    nature of the test, that
10/03/2018                                              the animals move and
                                                        are not static. Movement
                                                        impacts the activit of the
                                                        inferior vena cava.

Randall,     2735:13–
Mike         2736:02
10/03/2018   starting
             with “would
             you"

Randall,     2736:13
Mike         stopping at
10/03/2018   “page”

Randall,     2736:15–
Mike         2736:17
10/03/2018   stopping at
             “page”

Randall,     2736:18–
Mike         2738:09
10/03/2018

Randall,     2738:10–
Mike         2738:23
10/03/2018   starting
             with
             “would”

Randall,     2739:06
Mike
10/03/2018

Randall,     2739:09–
Mike         2739:11
10/03/2018

Randall,     2739:12–
Mike         2740:01
10/03/2018   starting
             with ‘can
             you”



                                             41
      Case: 3:19-cv-00760-wmc Document #: 278 Filed: 06/06/21 Page 42 of 49




Randall,     2740:02-
Mike         2741:11
10/03/2018   starting
             with “could
             you”

Randall,     2741:12-
Mike         2741:24
10/03/2018   starting
             with “could
             you”

Randall,     2742:15-
Mike         2742:17
10/03/2018

Randall,     2742:23–
Mike         2743:01
10/03/2018

Randall,     2743:08-
Mike         2744:16
10/03/2018

Randall,     2744:18–
Mike         2746:06
10/03/2018

Randall,     2746:14–
Mike         2747:05
10/03/2018   starting
             with “could
             you”

Randall,     2747:10–
Mike         2747:18
10/03/2018

Randall,     2747:19–
Mike         2748:01
10/03/2018   starting
             with “would
             you”




                                       42
      Case: 3:19-cv-00760-wmc Document #: 278 Filed: 06/06/21 Page 43 of 49




Randall,     2748:13–      2748:20-2752: - Relevance.   This is relevant the         OVERRULED
Mike         2753:01       The two products discussed   balancing test for design
10/03/2018                 were never put on the        defect, and the ability to
                           market by Bard.              create an alternative
                                                        design.

Randall,     2753:05-
Mike         2753:06
10/03/2018

Randall,     2753:07–
Mike         2753:24
10/03/2018   starting
             with “would
             you”

Randall,     2754:05
Mike         starting
10/03/2018   with “could
             you”

Randall,     2754:11–
Mike         2755:11
10/03/2018

Randall,     2755:12–
Mike         2755:23
10/03/2018   starting
             with “can
             we”

Randall,     2756:02–
Mike         2756:11
10/03/2018

Randall,     2756:13–
Mike         2757:01
10/03/2018   starting
             with “could
             you”

Randall,     2757:10–
Mike         2758:13
10/03/2018




                                              43
      Case: 3:19-cv-00760-wmc Document #: 278 Filed: 06/06/21 Page 44 of 49




Randall,     2758:14–
Mike         2759:05
10/03/2018   starting
             with ‘Could
             we”

Randall,     2759:07–
Mike         2759:16
10/03/2018   starting
             with “can
             you”

Randall,     2759:25–
Mike         2760:02
10/03/2018

Randall,     2760:03–
Mike         2760:17
10/03/2018   starting
             with “could
             you”

Randall,     2760:18–
Mike         2761:06
10/03/2018   starting
             with “can
             you”

Randall,     2761:14–
Mike         2762:10
10/03/2018   starting
             with “If we
             could”

Randall,     2762:17-
Mike         2766:02
10/03/2018

Randall,     2766:07-      2766:3-3766:12 -                 2766:03-2766:06   MOOT in part
Mike         2767:02       Relevance. Testimony about       WITHDRAWN         (2766:03-
10/03/2018                 another Plaintiff is                               2766:06 is to
                           confusing.
                                                                              be excluded),
                           2766:17-2766:24 -
                                                                              otherwise
                           Foundation. The foundation
                                                                              OVERRULED
                           for this witness to testify to
                           such matter has not been


                                                44
      Case: 3:19-cv-00760-wmc Document #: 278 Filed: 06/06/21 Page 45 of 49



                           established. Mr. Randall is
                           not a bio-medical engineer,
                           he is not a medical doctor,
                           he has offer no testimony
                           regarding regarding training
                           or specialized knowledge in
                           anatomy, physiology,
                           hemodynamic, or fluid
                           dynamics.
                           2766:25-2767:2- Relevance.
                           Defendants are trying to
                           suggest that they are a
                           responsible company by
                           abandoning projects after

Randall,     2793:23–
Mike         2794:05
10/03/2018

Randall,     2796:05–
Mike         2796:12
10/03/2018



DEPON-       PL            DEF OBJECTIONS                 PL RESPONSE TO   COURT
ENT          COUNTERS                                     OBJECTIONS       RULING

Randall,     2767:19-
Mike         2768:07
10/03/2018

Randall,     2768:14-
Mike         2769:18
10/03/2018   Starting at
             As you

Randall,     2769:24
Mike         Stopping at
10/03/2018   2010

Randall,     2770:12-
Mike         2770:15
10/03/2018   Starting at
             But as




                                               45
      Case: 3:19-cv-00760-wmc Document #: 278 Filed: 06/06/21 Page 46 of 49




Randall,     2770:21-
Mike         2771:01
10/03/2018

Randall,     2771:06-
Mike         2771:12
10/03/2018

Randall,     2771:18-
Mike         2771:24
10/03/2018

Randall,     2772:09-
Mike         2772:11
10/03/2018

Randall,     2772:21-
Mike         2773:23
10/03/2018

Randall,     2774:15-
Mike         2775:22
10/03/2018

Randall,     2775:25-
Mike         2776:03
10/03/2018

Randall,     2776:08-
Mike         2776:11
10/03/2018

Randall,     2779:03-
Mike         2779:05
10/03/2018

Randall,     2781:06-
Mike         2781:21
10/03/2018

Randall,     2781:25-
Mike         2782:06
10/03/2018




                                       46
      Case: 3:19-cv-00760-wmc Document #: 278 Filed: 06/06/21 Page 47 of 49




Randall,     2782:12-
Mike         2782:15
10/03/2018

Randall,     2782:16-      Starting with an answer to a   Plaintiff will add the   MOOT
Mike         2782:21       question that was not          question at 2782:12-
10/03/2018                 designated.                    2782:15

Randall,     2783:02-
Mike         2783:18
10/03/2018

Randall,     2784:02-
Mike         2784:08
10/03/2018

Randall,     2784:15-
Mike         2784:25
10/03/2018   Starting at
             We just

Randall,     2785:12-
Mike         2786:25
10/03/2018

Randall,     2789:08-
Mike         2789:19
10/03/2018

Randall,     2789:23-
Mike         2790:17
10/03/2018

Randall,     2790:23-
Mike         2791:10
10/03/2018

Randall,     2792:07-
Mike         2792:10
10/03/2018

Randall,     2792:15-
Mike         2792:19
10/03/2018   Starting
             with But
             Bard


                                               47
      Case: 3:19-cv-00760-wmc Document #: 278 Filed: 06/06/21 Page 48 of 49




DEPON-       DEF        PL OBJECTIONS                   DEF RESPONSE TO   COURT
ENT          COUNTERS                                   OBJECTIONS        RULING
             TO
             COUNTERS

                        Unless specifically stated                        RESERVE as
                        otherwise for purposes of                         to duplication
                        optional completeness,
                        Plaintiff is not agreeing to
                        insert any of the
                        Defendants' counter
                        designations into her
                        presentation of the witness'
                        testimony. The lack of
                        specific objection simply
                        means the laintiff doe snot
                        object to theDefendants
                        offer of that testimonmy as
                        as cross/counter offer.

Randall,     2776:04-
Mike         2776:07
10/03/2018

Randall,     2779:06-
Mike         2779:16
10/03/2018

Randall,     2789:02-
Mike         2789:07
10/03/2018

Randall,     2791:11-
Mike         2791:13
10/03/2018

Randall,     2793:07-
Mike         2973:09
10/03/2018

Randall,     2797:13-   FRCPE 26(2)(B) and FRE                            OVERRULED
Mike         2798:15    702 - The witness is offering
10/03/2018              expert testimony and he has
                        not been properly
                        designated as retained



                                             48
        Case: 3:19-cv-00760-wmc Document #: 278 Filed: 06/06/21 Page 49 of 49



                           expert and has not provide
                           an expert report.




      Accordingly, IT IS ORDERED that the parties’ request for rulings on objections to certain

designations is GRANTED, and the objections are sustained in part and overruled in part as

provided above.

      Entered this 6th day of June, 2021.

                                              BY THE COURT:

                                              /s/
                                              __________________________________
                                              WILLIAM M. CONLEY
                                              District Judge




                                               49
